Citation Nr: 1431695	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  13-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement service connection for paralysis of the seventh (facial) cranial nerve.  

2.  Entitlement service connection for paralysis of the ninth (glossopharyngeal) cranial nerve.  

3.  Entitlement service connection for paralysis of the eleventh (spinal accessory; external branch) cranial nerve.  

4.  Entitlement service connection for paralysis of the twelfth (hypoglossial) cranial nerve.  

5.  Entitlement to restoration of service connection for cluster headaches.

6.  Entitlement to restoration of service connection for trigeminal neuralgia.  

7.  Entitlement to service connection for a speech disorder.

8.  Entitlement to a rating in excess of 50 percent for cluster headaches, to include extraschedular consideration.  

9.  Entitlement to an effective date prior to March 2, 2011 for service connection for cluster headaches.  

10. Entitlement to an effective date prior to March 2, 2011 for service connection for trigeminal neuralgia.  

11.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife and W. O.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant had active honorable service from January 3, 1985 through August 23, 1992.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in October 2011, May 2012, and October 2013.  

In its October 2011 rating action, the RO granted the appellant's claim of entitlement to service connection for cluster headaches and trigeminal neuralgia.  A 50 percent disability rating was assigned for each of those disorders, effective March 22, 2011.  The appellant disagreed with those effective dates and perfected an appeal to the Board.  

In May 2012, the RO denied the appellant's claims of entitlement to service connection for disorders of the VII, IX, XI, and XII cranial nerves, as well as entitlement to service connection for a speech disorder.  The RO also denied the appellant's claim of an increased rating, including extraschedular consideration, for his headaches.  The appellant perfected an appeal with respect to those decisions, and they were added to the appeal.  

In an October 2013 rating action, the RO severed service connection for cluster headaches and trigeminal neuralgia.  The appellant disagreed with those decisions, and he perfected a timely appeal to the Board of Veterans' Appeals (Board).  Those issues were also added to the appeal.

In February 2014, during the course of the appeal, the appellant had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  The hearing transcript shows that the Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this regard, the Acting Veterans Law Judge left the record open for 30 days, so that the appellant could submit additional evidence to support his claim.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

After reviewing the record, the Board is of the opinion that further development is warranted with respect to the issues of entitlement to service connection for a speech disorder; entitlement to an increased rating for headaches, including an extraschedular rating; and entitlement to a TDIU.  Accordingly, those issues are addressed in the REMAND portion of the decision below.  
 

FINDINGS OF FACT

1.  On February 10, 2014, prior to the promulgation of a decision in the appeal, the appellant requested that the VA withdraw from the appeal the issue of entitlement to service connection for paralysis of the seventh (facial) cranial nerve.  

2.  On February 10, 2014, prior to the promulgation of a decision in the appeal, the appellant requested that the VA withdraw from the appeal the issue of entitlement to service connection for paralysis of the ninth (glossopharyngeal) cranial nerve.  

3.  On February 10, 2014, prior to the promulgation of a decision in the appeal, the appellant requested that the VA withdraw from the appeal the issue of entitlement to service connection for paralysis of the eleventh (spinal accessory; external branch) cranial nerve.  

4.  On February 10, 2014, prior to the promulgation of a decision in the appeal, the appellant requested that the VA withdraw from the appeal the issue of entitlement to service connection for paralysis of the twelfth (hypoglossial) cranial nerve.  

5.  The Government has not met its burden to establish that it was clearly and unmistakably erroneous for the RO to grant service connection for cluster headaches in October 2011.  

6.  The Government has not met its burden to establish that it was clearly and unmistakably erroneous for the RO to grant service connection for trigeminal neuralgia in October 2011.  

7.  The appellant's cluster headaches occur at a rate in excess of 3 times a month and cause marked interference with his employment.  

8.  The appellant filed his claim of entitlement to service connection for trigeminal neuralgia on October 23, 2008.  

9.  The appellant filed his claim of entitlement to service connection for cluster headaches on April 16, 2009.  


CONCLUSIONS OF LAW

1.  The criteria have been met to withdraw from the appeal the issue of entitlement to service connection for paralysis of the seventh (facial) cranial nerve.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria have been met to withdraw from the appeal the issue of entitlement to service connection for paralysis of the ninth (glossopharyngeal) cranial nerve.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria have been met to withdraw from the appeal the issue of entitlement to service connection for paralysis of the eleventh (spinal accessory; external branch) cranial nerve.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria have been met to withdraw from the appeal the issue of entitlement to service connection for paralysis of the twelfth (hypoglossial) cranial nerve.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria have not been met to sever service connection for cluster headaches.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.105(d), 3.159, 3.303 (2013).  

6.  The criteria have not been met to sever service connection for trigeminal neuralgia.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.105(d), 3.159, 3.303 (2013).  

7.  With respect to the issue of entitlement to an extraschedular rating for cluster headaches, the criteria have been met to refer the issue for consideration to the Director of the VA Compensation and Pension Service.  38 U.S.C.A. §§ 5103, 5103(a) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b) (2013).  

8.  The criteria have been met for service connection for cluster headaches, effective April 16, 2009.  38 U.S.C.A. §§ 5103, 5103(a), 5107(b), 5110(a)- (b)(1); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2)(1).

9.  The criteria have been met for service connection for trigeminal neuralgia, effective October 23, 2008.  38 U.S.C.A. §§ 5103, 5103(a), 5107(b), 5110(a)- (b)(1); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

After the claim was received, the RO advised the claimant by letter of the elements of service connection, increased ratings, and effective dates.  The RO informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  After reviewing the record, the Board finds that the duty to assist the appellant is satisfied.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

Analysis

The Seventh, Ninth, Eleventh, and Twelfth Cranial Nerves 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this appeal with respect to the issues of entitlement to service connection for paralysis of the seventh, ninth, eleventh, and twelfth cranial nerves.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the foregoing issues and they are dismissed.

Restoration of Service Connection for Cluster Headaches and Trigeminal Neuralgia

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

In an October 2011 rating action, the RO granted the appellant's claim of entitlement to service connection for cluster headaches and trigeminal neuralgia, effective March 22, 2011.  Treatment records from a Dr. B. had indicated that the appellant's cluster headaches and trigeminal neuralgia had likely had its onset during the appellant's service in 1986.  Following a September 2011 VA examination, the examiner opined that it was at least as likely as not that the appellant's trigeminal neuralgia had had its onset in or as a result of the service and that his cluster headaches were related to that disorder.  

In its October 2013 rating action, the RO severed service connection for cluster headaches and trigeminal neuralgia.  The RO found, essentially, that the previous opinions suggesting a nexus to service had been based primarily on a history reported by the appellant, rather than a review of the record.  

The evidence showed that the appellant entered service without any complaints or clinical findings of headaches, a history of head injury, or trigeminal neuralgia.  During his service, the appellant was treated for various disorders, such as sinusitis and pneumonia and complaints of associated headaches.  He also experienced chemical irritation/conjunctivitis of the eyes.  In addition, he experienced several head injuries, including a cerebellar contusion while playing football; a 1/4 inch laceration of his scalp, when he hit his head on an airplane wing; and a left cheek contusion sustained in a fight.  In March 1991, during treatment for lumbar strain, he reported a 3 week history of headaches without relief.  However, there was no evidence of trigeminal neuralgia or a chronic, identifiable headache disorder during his active honorable service.  

During VA treatment in October 2003, the appellant was treated for left periorbital inflammation.  He noted a years long history of left-sided facial pain.  

In February 2005, B. R. H., M.D. reported that following a neurologic consultation and workup, the appellant's diagnoses were cluster headaches and possible trigeminal neuralgia.  In April and May 2011, a B. M. B., M.D., a neurologist and neurophysiologist, noted that she had reviewed the appellant's military records.  She opined that the appellant had been suffering from cluster headaches since 1986.  
In a June 2011 statement, the appellant reported that he had sustained a head injury in service when he had ducked under an airplane and been hit by a tail hook.  He stated that he had damage to his left cheek bone and below his left eye.  He reported that after that incident, he began to experience left facial pain and headaches which became progressively worse.  He noted that he had not sought treatment for that injury, because of a general stigma attached to going on sick call.  

In July 2013, a VA physician reviewed the appellant's claims file and also came to the conclusion that there was no evidence of a head injury, cluster headaches, or trigeminal neuralgia in service responsible for the appellant's current cluster headaches or trigeminal neuralgia.  Consequently, the RO severed service connection for those disorders.  

Generally, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  3.105(d).

Clear and unmistakable error (CUE) is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

During his February 2014 video conference, the appellant testified that the severance of service connection for cluster headaches and trigeminal neuralgia had been improper because those disorders had been linked to an inservice head injury sustained when he was hit by a tail hook.  He offered statements from former fellow service members, including Captain (retired) W. O., his commanding officer, who verified that the accident had happened.  As laypersons, the former fellow service members are competent to report their observations.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). 
In addition, the opinions from B. R. B., M.D., and the September 2011 VA examiner, combined with the more recent medical evidence, such as an August 2013 report from M. H. W., M.D., tend to show that the appellant's cluster headaches and trigeminal were the result of service.  Indeed, Dr. W. concurred that the appellant's cluster headaches and trigeminal neuralgia were the result of an inservice head injury.  

The appellant's service treatment and personnel records remain negative for any findings of the reported head injury from a tail hook or of a chronic, identifiable headache disorder, or of trigeminal neuralgia.  However, when the evidence already on file is considered with that recently submitted by the appellant, the Board does not find that the original grants of service connection had been clearly and unmistakably erroneous.  Quite simply, the Government has not met its high burden to warrant severance of service connection for either disorder.  Accordingly, service connection for cluster headaches and trigeminal neuralgia is restored.  

The Increased Rating for Cluster Headaches

The appellant seeks entitlement to a rating in excess of 50 percent for his cluster headaches.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

There is no Diagnostic Code specifically applicable to rating cluster headaches.  Therefore, they are rated by analogy to migraine headaches under 4.124a, Diagnostic Code 8100.  38 C.F.R. § 4.20 (2013).  The 50 percent rating is the highest schedular evaluation available for migraine headaches.  Under such circumstances the Board will consider the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  
Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the appellant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, the appellant's contentions, the reports from his supervisors and co-workers, and the applicable medical evidence strongly suggests that the appellant sustains headaches at a greater frequency and intensity than is contemplated by the criteria set forth in 38 C.F.R. § 4.214a, Diagnostic Code 8100.  Moreover, the statements from the appellant's supervisors suggest a significant impact on his employment.  For example, in May 2011, his manager, L. N., stated that she had created she had created a position for the appellant that had been specifically tailored to his current physical abilities and limitations.  She doubted that the appellant could continue to keep that position.  In February 2014, another supervisor, W. W. noted that he had made concessions to the appellant which were so significant that they were not sustainable over time and did not constitute good business practice.  Such comments tend to satisfy the second Thun element.  Therefore, the case will be referred to the Director of the VA Compensation and Pension Service to determine whether the appellant's disability picture requires the assignment of an extraschedular rating.

The Earlier Effective Dates 

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  There is an exception in that the effective date of disability compensation will be the day following the Veteran's separation from active service, if the claim is received within 1 year after the Veteran's separation from service.  Otherwise, the effective date will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)- (b)(1); 38 C.F.R. § 3.400(b)(2)(1).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a veteran, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a veteran who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

In a Report of Contact (VA Form 119) on October 23, 2008, the appellant filed a claim of entitlement to service connection for tic douloureux (trigeminal neuralgia).  In January 2009, the RO denied that claim.  The RO found no evidence that such a disorder had been incurred in or aggravated by service or that it was secondary to the appellant's service-connected sinusitis.  In February 2009, the RO confirmed and continued that denial.  

In March 2009, the appellant filed a Notice of Disagreement with the RO's January 2009 decision.  He stated that it was due, in part, to head injuries sustained in service.  

On April 16, 2009, the RO received a statement, which when construed in a manner most favorable to the appellant, constituted a claim of entitlement to service connection for cluster headaches.  38 C.F.R. § 3.155(a).

By a rating action in November 2009, the RO denied the appellant's claims of entitlement to service connection for cluster headaches.  The RO found no evidence of a nexus between the appellant's cluster headaches and his service.  

In December 2009, the RO received statements from the appellant and his Congressional Liaison, which when construed in a manner most favorable to the appellant constitute a Notice of Disagreement with respect to the RO's denial of entitlement to service connection for cluster headaches.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

In March 2010, the appellant was issued a Statement of the Case with respect to his claim of entitlement to service connection for tic douloureux.  Later that month, the RO received a statement, which when construed in a manner most favorable to the appellant constitutes a substantive appeal with respect to the issue of entitlement to service connection for tic douloureux.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  Accordingly, an appeal with respect to that issue was perfected.  

In a Report of Contact (VA Form 119) on March 25, 2010, the appellant stated that he did not wish to appeal the denial of entitlement to service connection for cluster headaches.  However, on March 29, 2010, the RO received a statement, which when construed in a manner most favorable to the appellant reinstated his Notice of Disagreement with the RO's November 2009 rating action.  38 C.F.R. § 204(c) (2013).  Although the RO did not issue the appellant a Statement of the Case, the timely Notice of Disagreement conferred jurisdiction on the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

By a rating action  in October 2011, the RO granted the appellant's claims of entitlement to service connection for cluster headaches and trigeminal neuralgia and assigned 50 percent disability ratings for each, effective March 22, 2011.  In assigning that effective date, the RO found that its February 2009 denial of service connection for trigeminal neuralgia and its November 2009 denial of service connection for cluster headaches had become final.  The RO further found that on March 22, 2011, the appellant had requested that those claims be reopened.  

In light of the foregoing fact pattern and discussion, however, the Board finds that the claim of entitlement to service connection for trigeminal neuralgia has been open since October 23, 2008 and that the claim of entitlement to service connection for cluster headaches has been open since April 16, 2009.  Accordingly, there is a valid basis to grant service connection retroactive to those dates.  At the very least, there is an approximate balance of evidence both for and against those claims.  Under such circumstances, all reasonable doubt is resolved in favor of the appellant and the effective date claims will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

With respect to the issue of entitlement to service connection for paralysis of the seventh (facial) cranial nerve, the appeal is dismissed.  

With respect to the issue of entitlement to service connection for paralysis of the ninth (glossopharyngeal) cranial nerve, the appeal is dismissed.  

With respect to the issue of entitlement to service connection for paralysis of the eleventh (spinal accessory; external branch) cranial nerve, the appeal is dismissed.  

With respect to the issue of entitlement to service connection for paralysis of the twelfth (hypoglossial) cranial nerve, the appeal is dismissed.  

Restoration of service connection for cluster headaches is granted.  
Restoration of service connection for trigeminal neuralgia is granted.  

Referral to the Director of the VA Compensation and Pension Service is granted for extraschedular consideration for an increased rating for the appellant's cluster headaches.  

An effective date of October 23, 2008, is granted for service connection for trigeminal neuralgia.  

An effective date of April 16, 2009 is granted for service connection for cluster headaches.  


REMAND

As noted in the Introduction above, the appellant seeks entitlement to service connection for a speech disorder and an extraschedular rating in excess of 50 percent for his service-connected cluster headaches.  Further development is required with respect to those issues.  

The appellant also seeks entitlement to a TDIU.  The TDIU issue is inextricably intertwined with the issue of entitlement to the extraschedular rating.  As such, it will be held in abeyance pending resolution of the increased rating issue. 

In light of the foregoing, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Following VA examinations in September 2011 and May 2012, the appellant was found to have mild/moderate difficulty speaking, respectively.  However, neither examiner rendered a clear opinion as to whether that disorder is related to the appellant's service or to a service-connected disorder, including, but not limited to, the appellant's service-connected cluster headaches or trigeminal neuralgia.  

The AOJ must schedule the appellant for an otolaryngological examination to determine the nature and etiology of any speech disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a speech disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  

The VA examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance that the appellant's speech disorder is related to service.  If the VA examiner responds in the negative, he or she must render an opinion as to whether the speech disorder is proximately due to or has been aggravated by a disorder for which service connection has already been established, including, but not limited to, cluster headaches and/or trigeminal neuralgia.  

A finding of aggravation is predicated on the presence of an increase in the severity of the appellant's speech disorder that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  Temporary or intermittent flare-ups of the appellant's speech disorder are not sufficient to be considered aggravation, unless the underlying condition, as contrasted to symptoms, is worsened.  

The examiner must state HOW AND WHY he or she reached each opinion they did.  If the examiner is unable to do so without resort to SPECULATION, he or she must state why that is so.  

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

2.  The AOJ must refer the appellant's claim of entitlement to an extraschedular rating for his cluster headaches to the Director of the VA Compensation and Pension Service for consideration.  

3.  When the actions in Parts 1 and 2 have been completed, the AOJ must undertake any other indicated development.  Then the AOJ must readjudicate the issues of entitlement to service connection for a speech disorder, entitlement to extraschedular rating for the appellant's cluster headaches, and entitlement to a TDIU. 

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

PLEASE NOTE, THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURTSUANT TO 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action, it must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


